COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        Zachary J. Williams v. Max B. Mutia

Appellate case number:      01-19-00340-CV

Trial court case number:    15-DCV-227230

Trial court:                434th District Court of Fort Bend County

       This Court’s October 15, 2019 memorandum opinion dismissed this case for
nonpayment of all required fees. The same day, appellant, Zachary J. Williams, filed a
motion for rehearing. Appellant paid the required fees on December 4, 2019. On December
17, 2019, the Court requested a response to appellant’s motion from appellee, Max B.
Mutia, by January 10, 2020. To date, appellee has not filed a response.
       A majority of the panel has voted to grant appellant’s timely motion for rehearing.
See TEX. R. APP. P. 49.1, 49.3. The panel requests briefing in this case. See TEX. R. APP.
P. 49.3. Accordingly, the Court grants appellant’s motion for rehearing. Appellant’s brief
is due on February 24, 2020. See TEX. R. APP. P. 38.6(a).
       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                     Acting for the Court


Date: January 23, 2020